Title: To James Madison from James Breheney, [ca. 15 January 1815]
From: Breheney, James
To: Madison, James


          
            [ca. 15 January 1815]
          
          Your Petitioner begs leave to State to Your Excellency that he Opened a small Grocery Store in Baltimore, last May, With the [illegible] of about thirty Dollars, that he Obtaind, through hard labour, Since his Commencement, in the United States, which is Only, two and One half years, entirely, and Poor Petitr, Being Ignorant, of the Manners Laws & Customs of the Country, neglected taken Out, the United States Licence, as thinking he was protected, by having a State Licence, and Envious persons Went and presents him, and was taken & cast into prison, in the Month of July last, where he’s now in for a fine of One Hundred & Fifty dollars, which Sum he is not Able to pay in time a Single Dollar, and a Wife & helpless Family calling for his aid, in these distressd times—your Petitioner further takes the liberty of Mentioning to, Your Excellency, that he petitioned Mr. Dallas for the above, and he recommends Poor Petitionr, to your Excellency for his releasement from prison and Petitioner & Family as in Duty Bound Will ever Pray
          
            James Breheney
          
        